                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TIMOTHY PHILLIPS, GILBERTO                      )
COLON, CHANDRA THOMAS,                          )
KEVIN DUTY, TROY THOMPSON,                      )
DENNIS HALTER, SHONDIS                          )
ADAMS, SHIMON                                   )
MERRIWEATHER, CEDRIC REAMS,                     )
LANIQUA KUYKENDALL,                             )
CHARLOTTE A. DAVIS, ALICIA                      )
ROSS, CARYN E. PRICE, LATASHA                   )
GATLIN, CHRISTOPHER SEALS,                      )
RONALD ANDERSON, TONYA                          )
ESKILSON, ALVIN ARREAGA,                        )
WALTER ORI, and CAROL WILL,                     )
individually and on behalf of the class of      )
all persons who currently reside in Harry       )
Poe Manor or formerly resided therein at        )
any time from January 2011 to date,             )
                                                )
               Plaintiffs,                      )
                                                )       No. 13-CV-08444
               v.                               )
                                                )       Judge John J. Tharp, Jr.
WAUKEGAN HOUSING                                )
AUTHORITY, a body politic and                   )
corporate; CHARLES CHAMBERS,                    )
individually and as Executive Director          )
of Waukegan Housing Authority; and              )
RENWICK CORNELIOUS,                             )
individually and as Property Manager of         )
Harry Poe Manor; and TARA DANIEL,               )
individually and as Property Manager of         )
Harry Poe Manor,                                )
                                                )
               Defendants.

                             MEMORANDUM OPINION AND ORDER

       A familiar nursery rhyme warns not to let the bedbugs bite. This case involves tenants of a

housing project who claim the property manager didn’t do enough to protect them from these pests.

Current and former residents of Harry Poe Manor (“Poe Manor”) have moved to certify a class
based on the defendants’ allegedly inadequate response to a years-long bedbug infestation. The

defendants contest certification on every possible ground, but certification is proper. The putative

class members were exposed to a shared, pervasive risk of harm because, they allege, of

deficiencies in the defendants’ prevention and eradication measures. Their claims present

common, foundational questions of fact and law that are best resolved by class litigation.

Accordingly, the Court grants the plaintiffs’ motion to certify the proposed class.

                                         BACKGROUND

       Each of the named plaintiffs was a tenant of Poe Manor during some period between

January 2011 and August 2018. Poe Manor is a 155-unit apartment building that participates in

the U.S. Department of Housing and Urban Development Section 8 program for low-income

tenants. The building is operated by the Waukegan Housing Authority (“WHA”), a public housing

authority organized under 20 ILCS 3805/1 et seq. During the relevant period, WHA employed

Charles Chambers as its executive director and Renwick Cornelious and Tara Daniels as property

managers of Poe Manor. The plaintiffs allege that WHA, Chambers, Cornelious, and Daniels

(collectively, “the defendants”) concealed the full extent of the bed bug infestation at Poe Manor

and failed to use effective methods to eradicate it.

       Of the 428 head of household tenants who lived at Poe Manor between 2011 and August

2018, about 230 (53.7%) had at least one documented positive bedbug inspection or treatment for

bedbugs in their unit when they were living in it; the remaining 198 or so (46.3%) did not. Defs.’

Statement of Facts (“DSOF”) ¶¶ 12, 17, ECF No. 157 (citing Defs.’ Exs. 10, 10A, ECF Nos. 157-

14, 157-15).1 A January 2011 building-wide inspection revealed that 34 of Poe Manor’s 155 units


       1
          The defendants make this representation based on the compilation of data in Defendants’
Exhibit 10A, which is based in part on the data in Plaintiffs’ Exhibit 3A. See Defs.’ Ex. 10, Kujawa
Aff. ¶¶ 4, 7, ECF No. 157-14. Defendants’ Exhibit 10A appears to contain two transcription errors
relating to the inspection and treatment of tenant Chandra Thomas’ unit: Plaintiffs’ Exhibit 3A

                                                  2
(22%) were infested at that time. Another building-wide inspection in 2014 revealed that 37 units

(24%) were infested at that time.

       WHA first became aware of the bedbug infestation in 2010 or 2011. Defs.’ Ex. 6, ECF No.

157-7 (showing payment for bed bug treatment in 2010); Pls.’ Appx. 15–17, Ex. 1, McGuire Dep.

25:5–29:22, ECF No. 139-3 (stating that Smithereen Pest Management provided Poe Manor

documentation showing bed bug activity found during January 2011 inspection); Defs.’ Ex. 1,

Chambers Dep. 17:6-24, ECF No. 157-2 (stating that Chambers first became aware of the

infestation in October or November of 2011). Between November 2011 and August 2017, WHA

procured roughly 489 professional bedbug inspections and 878 treatments at a cost of at least

$116,822. From 2011 to 2018, 146 units (94.2%) were treated for bedbugs on at least one occasion.

Sixty percent of the units treated received more than five treatments.

       The plaintiffs allege that the defendants systemically failed to prevent and respond to the

infestation, and the scope and duration of the infestation lends some support to that argument.



shows that Thomas’ unit was inspected and treated while she lived in it, but Defendants’ Exhibit
10A does not reflect the inspection or the treatment. Compare Pls.’ Am. Ex. 3A at 1, Row 10,
Columns L and M, ECF No. 161-1 (showing a July 21, 2014 inspection and a July 30, 2014
treatment in Thomas’ unit, 207), with Defs.’ Ex. 10A at 3, Unit 207, ECF No. 157-15 (showing no
treatment or inspection in Thomas’ unit when she lived there from May to November of 2014).
Correction of this error would move Thomas from the category of tenants who did not have a
documented positive inspection or treatment to the category of those who did. It also appears that
Defendants’ Exhibit 10A did not capture one of two treatments conducted in Laniqua Kuykendall’s
unit, No. 1003, during the time she lived there from September 2013 to November 2014. Compare
Defs. Ex. 10A at 47, Unit 1003, ECF No. 157-15 (showing only one treatment between September
2013 and November 2014), with Pls.’ Am. Ex. 3A, Row 142, Columns I and M, ECF No. 161-1
(showing a treatment in December 2013 and another in January 2014). Correction of this
discrepancy would not change Kuykendall’s categorization as a tenant who had a documented
positive inspection or treatment. Correction of other such discrepancies may or may not move a
tenant from one category to another. The plaintiffs have not contested the accuracy of these figures,
and considering the overall volume of data, these discrepancies do not undermine the Court’s
confidence that the defendants’ representations regarding the number of tenants who had a
documented positive inspection or treatment are generally accurate. That said, some of these
discrepancies suggest that the data underreports the severity of the infestation. See, e.g., infra n.5.


                                                  3
Specifically, the plaintiffs contend that the defendants did not conduct bedbug inspections

frequently enough, used conventional rather than heat treatment, did not conduct “cloverleaf”

inspections whereby the four units surrounding an infested unit are also inspected or treated, failed

to adequately treat common areas, failed to use effective prophylactic measures, failed to conduct

recommended follow-up treatments, and otherwise did not promptly respond to the infestation

using effective eradication techniques.

       The plaintiffs also allege that the defendants suppressed tenant communications about the

infestation and attempted to conceal from the tenants information about the full extent of the

infestation. WHA handed out bedbug notices, hung bedbug posters, and held seminars to educate

its tenants on how to limit the spread of bedbugs. But the plaintiffs contend that was not enough

to adequately inform the tenants about the infestation. For example, plaintiff Chandra Thomas

claims that no WHA employee told her about the bed bug infestation at Poe Manor when she

moved in, see Defs. Ex. 13, Thomas Dep. 120:21–121:17, ECF No. 157-18, and plaintiff Alicia

Ross claims that WHA did not disclose the extent of the infestation to her through educational

meetings or otherwise, see Defs.’ Ex. 20, Ross Dep. 30:2-14, ECF No. 157-25.

       The plaintiffs contend that the defendants’ inadequate response to the bedbug infestation

endangered residents and contributed to the creation of an unlivable environment at Poe Manor.

Tenants reported that the infestation caused them to develop skin conditions and suffer from

symptoms of anxiety, sleeplessness, and post-traumatic stress. The plaintiffs assert their claim to

relief premised on theories of willful and wanton violations of constitutional rights and federal

health and safety regulations (Count I), statutory deceptive acts and practices (Count II), unjust

enrichment (Count III), breach of warranty of habitability (Count IV), breach of contract (Count

V), and premises liability (Count VI). This Court previously denied the defendants’ motions to




                                                 4
dismiss, holding that the plaintiffs have stated a plausible claim pursuant to 42 U.S.C. § 1983

under, at least, the state-created danger doctrine. Order denying Defs.’ Mot. to Dismiss for Failure

to State a Claim 5, ECF No. 33 (holding that Court was “not prepared to find, at the motion to

dismiss stage, that a fully developed factual record could not show that the defendants in this case

took reckless actions that created or exacerbated a danger for the plaintiffs, causing them injury”);

see also Order denying Defs.’ Mot. to Dismiss for Lack of Subject Matter Jurisdiction 4, ECF No.

16 (holding that “the plaintiffs have asserted a colorable § 1983 claim and dismissal based on Rule

12(b)(1) is not appropriate”).

       Class discovery has been completed, ECF No. 153, and the plaintiffs now move pursuant

to Federal Rule of Civil Procedure 23 to certify their proposed class, which is defined as:

               All persons who currently reside in Harry Poe Manor (“Poe Manor”)
               or formerly resided therein at any time from January 2011 to date.

Pls.’ Mot. for Class Certification, Appointment of Class Representatives and Appointment of Class

Counsel (“Mot.”) 2, ECF No. 139. The defendants respond that none of the plaintiffs’ causes of

action are viable except its cause of action pursuant to 42 U.S.C. § 1983, that the plaintiffs’

proposed class is “fatally overbroad,” Defs.’ Resp. to Pls.’ Mot. 5, ECF No. 156, and the resolution

of contested issues requires individualized proof not suitable to class action litigation. The

plaintiffs maintain that the class is appropriately defined and that the common questions

predominate over questions affecting only individual putative class members.

       The plaintiffs also request that the following individuals be named as class representatives:

Timothy Phillips, Gilberto Colon, Chandra Thomas, Kevin Duty, Troy Thompson, Dennis Halter,

Shondis Adams, Shimon Merriweather, Cedric Reams, Laniqua Kuykendall, Charlotte A. Davis,

Alicia Ross, Caryn E. Price, Latasha Gatlin, Christopher Seals, Ronald Anderson, Tonya Eskilson,

Alvin Arreaga, Walter Ori, and Carol Will. In addition, the plaintiffs seek the appointment of their



                                                 5
counsel as counsel for the class: Amy Lonergan of Finn & Finn, Ltd.; Jed H. Stone of Stone &

Associates; Jeff Lipman of Lippman Law Firm; and Steven P. Wandro of Wandro & Associates,

PC.

                                          DISCUSSION

I.     Standard for Class Certification

       To obtain certification of a class, Federal Rule of Civil Procedure 23(a) requires the named

plaintiffs to show that “(1) the class is so numerous that joinder of all members is impracticable;

(2) there are questions of law or fact common to the class; (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class; and (4) the representative

parties will fairly and adequately protect the interests of the class.” The plaintiffs must also show

that the proposed class meets one of the criteria set forth in Rule 23(b). The plaintiffs assert that

they have done so via Rule 23(b)(3), which provides that the class action may be maintained if

               the court finds that the questions of law or fact common to class
               members predominate over any questions affecting only individual
               members, and that a class action is superior to other available
               methods for fairly and efficiently adjudicating the controversy. The
               matters pertinent to these findings include:

                       (A) the class members’ interests in individually controlling
                       the prosecution or defense of separate actions;

                       (B) the extent and nature of any litigation concerning the
                       controversy already begun by or against class members;

                       (C) the desirability or undesirability of concentrating the
                       litigation of the claims in the particular forum; and

                       (D) the likely difficulties in managing a class action.

The class must also be “sufficiently definite that its members are ascertainable.” Lacy v. Cook Cty.,

Illinois, 897 F.3d 847, 864 (7th Cir. 2018) (citation omitted). The plaintiffs bear the burden of




                                                 6
making these showings by a preponderance of the evidence. Messner v. Northshore Univ. Health

System, 669 F.3d 802, 811 (7th Cir. 2012).

II.    Ascertainability and Breadth of Class

       The defendants maintain that the plaintiffs’ proposed class is not ascertainable and is

overbroad because roughly half of the putative class members never had a documented inspection

or treatment of their unit and so could not have been victimized by bedbugs. As a threshold matter,

the requirement of “ascertainability” means that the class must be “defined clearly and based on

objective criteria.” Mullins v. Direct Dig., LLC, 795 F.3d 654, 659 (7th Cir. 2015).2 The putative

class here is defined based on the objective and readily ascertainable criteria of whether an

individual was a tenant during the relevant period. That criterion plainly makes membership in the

defined class readily ascertainable, at least as the Seventh Circuit has defined that requirement.

       What the defendants focus on is really not whether the putative class is ascertainable but

whether it is too broad. The Seventh Circuit has held that a class should not be certified “if it

sweeps within it persons who could not have been injured by the defendant’s conduct or if it is

apparent that it contains a great many persons who have suffered no injury.” Lacy, 897 F.3d at 864

(cleaned up). The defendants contend that the proposed class definition sweeps too broadly

because the plaintiffs have not shown that tenants whose units did not have a documented positive

inspection or formal treatment while they were living in it were harmed by the infestation. They

argue the statistics show that roughly half (about 46.3%) of the tenants did not have a positive

inspection or any treatment (prophylactic or otherwise) in their unit when they were living in it.


       2
          In Mullins, the Seventh Circuit held that, in this Circuit at least, the requirement of
ascertainability does not implicate the question of the feasibility of proving membership in a
proposed class. Ascertainability turns on the adequacy of the class definition, not on “the potential
difficulty of identifying particular members of the class and evaluating the validity of claims they
might eventually submit.” Id. at 657–58.


                                                 7
To support this argument, the defendants principally rely on the chart they prepared showing that

nearly half of the tenants did not have a documented positive inspection or formal treatment for

bedbugs in their unit when they were living in it. DSOF ¶¶ 12, 17; Defs.’ Exs. 10, 10A, ECF Nos.

157-14, 157-15.

       But evidence that more than half of all tenants reported bedbug infestations does not

support an inference that the remaining minority of residents did not also suffer from bedbugs. To

the contrary, there is ample evidence in the record to support an inference that tenants without a

formal inspection or treatment may have been harmed by the bedbugs.3 The infestation was

widespread, longstanding, and severe. More than half of the tenants had a documented positive

bedbug inspection or treatment during the time they lived in their unit, and the parties agree that

“if there was a documented bedbug treatment or bedbug inspection with a positive finding in a

particular unit at a particular time, then it is more likely than not that the unit contained bedbugs

at that particular time.” DSOF ¶ 13. Roughly 94% of units were documented to have been infested

at some point over the past eight years. Poe Manor maintenance worker Victor Agosto testified

that he “was constantly coming into contact with bedbugs in Poe Manor, seeing them in apartments

on every floor, some more infested than others, and observing bedbugs in public areas of the

building,” and that he found bedbugs in furniture, bedding, walls, elevators, hallways, and the

garbage room. Pls.’ Appx. 75, Ex. 4, Agosto Aff. ¶¶ 3, 7, 9, 10, ECF No. 139-3. Agosto further

testified that units he reported to his supervisor as “severely infested” were not always added to

the list of units to be inspected and treated, and if a unit was inspected, sometimes no bedbugs

were found during the inspection and no treatment was scheduled. Id. ¶¶ 22–23. Some tenants have


       3
         The Court reaches that conclusion even without considering the opinions of entomologist,
Dr. Michael F. Potter, which were not disclosed until set forth in the plaintiffs’ reply brief. See
Pls.’ Reply Br. in Supp. of Their Mot. (“Pls.’ Reply”), Potter Aff., ECF No. 160-1.


                                                 8
also asserted that their complaints were disregarded, and for at least some such tenants, there is no

documented positive inspection or treatment in their unit during the time they were living in it.

See, e.g., Pls.’ Appx. 235–36, Ex. 26 at 2–3, Pl. Jarvis Leflore’s Responses to Defs.’ First Set of

Interrogs., Answers # 2–3 (stating that tenant Jarvis Leflore complained to Daniels about bedbugs

soon after moving into Poe Manor and that he eventually stopped complaining “because it seemed

like nothing would come of it”); Defs.’ Ex. 10A at 4, Unit 2084 (showing no positive inspection

or treatment in the unit of Jarvis L. during the time he lived in it); see also, e.g., Pls.’ Appx. 252,

Ex. 28 at 4, Pl. Starr Nutall’s Responses to Defs.’ First Set of Interrogs., Answer # 3 (stating that

tenant Starr Nutall complained to WHA “at least 20 times”); Defs.’ Ex. 10A at 8, 34, Unit 303,

Unit 716 (showing no positive inspection or treatment in either unit Starr N. lived in while she

lived in the unit).5

        Other tenants may similarly have thought it futile to report the problem or have failed to

do so for myriad other reasons. They may have been too embarrassed to report the problem and

have tried to resolve it themselves. They may have availed themselves of other housing

alternatives, failed to correctly identify source or cause of the bedbug bites, or believed that the

complaints of other tenants would lead to an adequate resolution of the issue. Tenant James Butler,

for example, reports suffering from bed bug bites shortly after he moved in to Poe Manor and that

he “moved out . . . around February 2012 because [he] could no longer stand the bedbugs, which


        4
          The plaintiffs’ statement of facts appears to misidentify Leflore’s unit as No. 1003.
Compare PSOF ¶ 171, with Pls.’ Appx. 234, Ex. 26 at 2, Pl. Jarvis Leflore’s Responses to Defs.’
First Set of Interrogs., Answer # 1.
        5
         Nutall testified that her unit was treated. See Pls.’ Appx. 252, Ex. 28 at 4, Pl. Starr Nutall’s
Responses to Defs.’ First Set of Interrogs., Answer # 3. But the chart the defendants prepared,
Defs.’ Ex. 10A, does not show any corresponding inspection or treatment of either unit in which
she lived while she was living in it. The absence of a documented treatment or inspection in either
of Nutall’s units is another reason to believe that the records compiled by the defendants do not
capture the full extent of the infestation.


                                                   9
[he] was not told about when [he] moved in.” Pls.’ Appx. 124, Ex. 11 at 2–3, Pl. James Butler’s

Responses to Defs.’ First Set of Interrogs., Answers # 1–2. The records, however, show no positive

inspection or treatment in the unit of “James B.” while he lived there. Defs’ Ex. 10A at 33, Unit

711. While the absence of a report or treatment during a tenant’s term of residency is certainly

relevant evidence as to whether there was an infestation, it cannot reasonably be regarded as

dispositive of that issue.

        As it pertains to the defendants’ argument about the breadth of the proposed class, then,

what can be said definitively is that, at a minimum, over half of the tenants experienced a bedbug

infestation while living at Poe Manor, and there were likely more. That conclusion does not

warrant a determination that the proposed class is overbroad because it sweeps in too many persons

who could not have been harmed by the alleged misconduct. Indeed, there is no basis on the present

record to infer that there are any members of the putative class who “could not” or “have not” been

harmed by that conduct. Each tenant who lived in Poe Manor during the relevant time could well

have been harmed by the defendants’ allegedly inadequate response to the infestation.

        This is not, then, a case like Oshana v. Coca-Cola Co., 472 F.3d 506 (7th Cir. 2006), on

which the defendants rely. In Oshana, it could reasonably be assumed that, of the millions of

putative class members who consumed a fountain Diet Coke during the class period, many were

aware that it contained saccharine. Indeed, in Oshana the evidence supported that assumption

because even the plaintiff herself acknowledged that she drank Diet Coke after learning that it had

saccharin. Id. at 514. Here, by contrast, the evidence on which the defendants rely for their

argument that many members of the class were not harmed cannot bear that weight; the defendants

have not pointed to any evidence suggesting that some subset of the Poe Manor tenants could not

have been harmed. See, e.g., Messner, 669 F.3d at 825–26 (rejecting overbreadth argument where




                                                10
defendant’s brief did “not call [the Seventh Circuit’s] attention to even a single contract” showing

that certain proposed class members could not have been harmed, “let alone provide any basis to

believe that a ‘great many’ putative class members entered into such contracts”).

       The sheer scale of the overbreadth problem in Oshana also distinguishes that case. In

Oshana, there were potentially millions of people who fit within the proposed class definition but

who were not harmed by the alleged misconduct; here, there are somewhere between zero and 198.

Overbreadth on that modest scale simply does not present the difficulties that present themselves

in a case of Oshana’s magnitude. This is a case more like Lacy, in which the Seventh Circuit

declined to assume that a far smaller group of persons had not been injured by the defendants’

alleged failures to provide ADA-compliant ramps at County Courthouses. 897 F.3d 847. Lacy and

this case both involve relatively small groups of persons who could have been subjected to a

continuing and common course of alleged misconduct.

       In Lacy, the Court also confirmed that “[t]here is no precise tipping point at which a class

includes too many people who have not been harmed. ‘Such determinations are a matter of degree,

and will turn on the facts as they appear from case to case.’” Lacy, 897 F.3d at 864 (quoting

Messner, 669 F.3d at 825). Here, the defendants readily concede the migration of bed bugs from

one unit to another was an eventuality that they felt the need to protect against, see Defs.’ Sur-

reply to Pls.’ Mot. 16, ECF No. 176 (stating that defendants procured treatments to prevent spread

of bed bugs from one unit to another), and those bedbugs are documented to have afflicted, at one

time or another, nearly every single unit at Poe Manor. In view of the fair possibility that some

tenants did not report bedbug problems and the relatively small number of persons who might be

included in the class despite not having bedbug problems, including “all tenants” of Poe Manor

during the relevant period within the class definition does not preclude certification of the class.




                                                11
See Bell v. PNC Bank Nat. Ass’n, 800 F.3d 360, 380 (7th Cir. 2015) (“A class will often include

persons who have not been injured by the defendant’s conduct, but this possibility or, indeed

inevitability, does not preclude class certification.”).6 All of the tenants shared a common risk of

harm from the defendant’s actions (or inactions), and given that the basis of the suit is the

defendants’ failure to adequately respond to the infestation, it would be anomalous to use an output

of that allegedly inadequate response (Poe Manor’s documentation of positive inspections and

treatments) as a mechanism to exclude tenants from the class. The proposed class definition

identifies a particular group of individuals (tenants) plausibly harmed by the defendants in a

particular way (the defendants’ alleged failure to adequately respond to the bedbug infestation)

during a specific period (January 2011 to present) in a particular area (Poe Manor). It is therefore

ascertainable and not overly broad. See Mullins, 795 F.3d at 659–60 (“To avoid vagueness, class

definitions generally need to identify a particular group, harmed during a particular time frame, in

a particular location, in a particular way.”).

III.    Numerosity

        Remarkably, given that the number of potential class members is in the hundreds, the

defendants challenge numerosity. Numerosity is satisfied where it is reasonable to believe that the

proposed class is “large enough to make joinder impracticable.” Arnold Chapman & Paldo Sign

& Display Co. v. Wagner Equities, Inc., 747 F.3d 489, 492 (7th Cir. 2014). While there is no magic

number, forty or more members is generally considered to be sufficient to satisfy the numerosity


        6
          Even if the Court concluded that the class as proposed is too broad, that would not
preclude certification of a more narrow class. The obvious alternative would be to certify a class
of only those tenants who are documented to have had a positive bedbug inspection or treatment
during the time they were living in the unit. But because a class so defined would likely exclude
some number of tenants who experienced but did not report bedbug infestations, and because the
number of potential class members as to whom there is such uncertainty is small, the Court
concludes that it is more appropriate to certify the class as the plaintiffs have defined it.


                                                 12
requirement. See, e.g., Stewart v. Abraham, 275 F.3d 220, 226–27 (3d Cir. 2001) (“No minimum

number of plaintiffs is required to maintain a suit as a class action, but generally if the named

plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the first prong of Rule

23(a) has been met.”); Gordon v. Caribbean Cruise Line, Inc., 2019 WL 498937, at *6 (N.D. Ill.

Feb. 8, 2019); Barnes v. Air Line Pilots Assoc., Int’l, 310 F.R.D. 551, 557 (N.D. Ill. 2015);

Oplchenski v. Parfums Givenchy, Inc., 254 F.R.D. 489, 495 (N.D. Ill. 2008). And when

considering numerosity, courts should also consider, in addition to the number of plaintiffs, the

putative class members’ geographic diversity, judicial economy, and the ability of the putative

class members to institute individual lawsuits. Tenants Associated for a Better Spaulding (TABS)

v. U.S. Dept. of Housing and Urban Development, 97 F.R.D. 726, 729 (N.D. Ill. 1983).

       This is not a close call. During the relevant time, there were over 400 head of household

tenants at Poe Manor. Considering that more than one tenant lived in many units, the putative class

includes many more people as well. Poe Manor’s tenants also qualified for reduced-rent housing;

most of them are likely to lack the means or resources to litigate their cases on their own. Further,

it is far from clear that the damages recoverable for individual plaintiffs would make it cost

effective to litigate these claims individually. Numerosity is easily satisfied.

IV.    Commonality

       The proposed class also satisfies the commonality prong of Rule 23(a).

               [C]ommonality requires the plaintiff to demonstrate that the class
               members have suffered the same injury at the hands of the same
               defendant. But it’s not enough for the plaintiffs to show that class
               members have all suffered a violation of the same provision of law.
               Instead they must show that the same conduct or practice by the
               same defendant gives rise to the same kind of claims from all class
               members. The critical point is the need for conduct common to
               members of the class. Put somewhat differently, the class members’
               claims must depend on a common contention that is capable of
               classwide resolution.



                                                  13
McMaster v. Darden Restaurants, Inc., 845 F.3d 794, 800 (7th Cir. 2017) (internal citations,

quotation marks, and emphasis omitted). A “common contention . . . is capable of classwide

resolution” if “determination of its truth or falsity will resolve an issue that is central to the validity

of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

        Determining whether the defendants’ systemic response to the bedbug infestation was

adequate will do just that. Common questions include whether the defendants should have used a

different methodology such as heat treatments or the cloverleaf method whereby the four units

surrounding an infested unit are treated; whether the defendants should have conducted more

frequent inspections or implemented more comprehensive preventive measures; whether the

defendants adequately inspected and treated common areas; and whether the defendants misled

tenants about the infestation or exacerbated the infestation by suppressing communications about

it. In addition, there are questions about whether the defendants’ actions on behalf of one tenant

can be viewed in isolation from the actions taken with respect to another. If, for example, the

defendants ordered that one set of units be sprayed with pesticides but not others, then the

pesticides may have simply driven the bed bugs from one set of units into another while

accomplishing little to eradicate the pests. The Court would need to inquire into these questions to

determine the defendants’ liability to any individual tenant because the proof required to answer

those questions is relevant to the claims of each individual tenant. The defendants’ response to the

bedbug infestation therefore raises a central and common issue of liability. Cf. Butler v. Sears,

Roebuck and Co., 727 F.3d 796, 801 (7th Cir. 2013) (holding that class should be certified because

there was “a single, central, common issue of liability: whether the [defendant’s] washing machine

was defective”).




                                                    14
       The defendants rely heavily on Phillips v. Sheriff of Cook County, 828 F.3d 541, 550 (7th

Cir. 2016), in which the Seventh Circuit affirmed the district court’s decertification of a class of

prisoners alleging deliberate indifference to their dental needs. There was no common question

capable of classwide resolution in Phillips, the Seventh Circuit held, because the “detainees each

present[ed] a different situation that involved a different type of dental pain, took place at a

different time, involved different medical professionals and prison staff, and concerned a different

alleged deficiency in the treatment process.” 828 F.3d at 555. The Seventh Circuit explained that

a different result might have been warranted if the plaintiffs had presented “classwide evidence

that [the prison was] engaging in a policy or practice which rises to the level of a systemic

indifference.” Id. at 557. Here, classwide evidence of the defendants’ alleged deficiencies in the

policies and procedures the defendants employed in responding to the bed bug infestation exists;

while there may be individual questions about the adequacy of the defendants’ actions with respect

to individual complaints, it is the defendants’ alleged failure to adequately respond to the bedbug

infestation in Poe Manor as a whole that constitutes “conduct common to members of the class

which advances the litigation.” Id. (internal quotation mark and citation omitted). The complaint

in this case alleges systemic failures by the defendants, but it was only the mitigation of the

systemic failure to provide timely dental care that made decertification of the class in Phillips

appropriate, notwithstanding the questions about the adequacy of individual treatment. Once the

Jail had remedied the staffing issue that commonly affected all of the class members, “there [was]

no longer a single question the answer to which would resolve a significant issue in the case.” Id.




                                                15
at 553.7 But here, the questions about the adequacy of the actions common to all class members

remain. The commonality requirement of Rule 23(a)(2) is therefore satisfied.

V.     Typicality and Fair Representation

       The typicality requirement of Rule 23(a) requires the Court to evaluate “whether [the

plaintiffs’] claims arise from the same events or course of conduct that gives rise to the putative

class members’ claims.” Beaton v. SpeedyPC Software, 907 F.3d 1018, 1026 (7th Cir. 2018). “The

individual claims may feature some factual variations as long as they have the same essential

characteristics.” Id. (citation and quotation marks omitted). With respect to typicality, the

defendants merely reassert the arguments they made with respect to the absence of commonality

among the claims of class members. Those arguments are no more persuasive in the context of a

discussion regarding typicality. Although the defendants may intend to defend themselves by

arguing that they responded adequately to some bedbug complaints even if they responded

inadequately to others, or by arguing that some tenants exacerbated the bedbug problem by failing

to follow pest management instructions, “typicality under Rule 23(a)(3) should be determined with

reference to the [defendants’] actions, not with respect to particularized defenses [they] might have

against certain class members.” CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721,

725 (7th Cir. 2011) (citing Wagner v. NutraSweet Co., 95 F.3d 527, 534 (7th Cir. 1996)).

       As to the adequacy of the plaintiffs’ representation of the putative class, the defendants

argue that the representative plaintiffs will not adequately represent the interests of tenants who

may be aware of the defendants’ alleged concealment of information or suppression of



       7
         Phillips involved the decertification of a class for injunctive relief only, see Fed. R. Civ.
P. 23(b)(2)), so the Court had no occasion to address whether claims for damages for past injuries
sufficed to provide a common question as to the class. The plaintiffs here, by contrast, seek both
injunctive relief and damages for past conduct.


                                                 16
communications regarding bed bugs because none of the representative plaintiffs have been shown

to have personal knowledge of such concealment or suppression. At least two representative

plaintiffs, however, have testified that information regarding the infestation was concealed from

them. See Defs. Ex. 13, Thomas Dep. 120:21–121:17 (testifying that no WHA employee told her

about Poe Manor’s bed bug infestation when she moved in); see also Defs.’ Ex. 20, Ross Dep.

30:2-19 (denying that the defendants disclosed extent of infestation to her through educational

meetings or otherwise). And even aside from whether the representative plaintiffs would

independently be entitled to relief based solely on the defendants’ alleged concealment, the

representative plaintiffs and the other class members alike will be incentivized to uncover evidence

that the defendants suppressed information concerning the extent of the infestation. Even a tenant

who was never herself deceived about the bedbug infestation could have been harmed by the

defendants’ deception or silencing of other tenants if such deception or silencing contributed to

the infestation of her unit.

        In determining whom to appoint as class counsel, the Court must consider the factors set

forth in Federal Rule of Civil Procedure 23(g)(1)(A), including the previous work counsel has

done in the case, counsel’s experience handling similar cases, counsel’s knowledge of applicable

law, and counsel’s willingness to commit financial resources to case. Plaintiffs’ counsel have been

involved in depositions and discovery in this case for years and have filed detailed pleadings

regarding the putative class claims and applicable law. They have also proffered that they have

significant experience litigating similar cases and that they are committed to dedicating sufficient

financial resources to the action. The representative plaintiffs and counsel have “sufficient interest

in the outcome to ensure vigorous advocacy.” Chapman v. Worldwide Asset Mgmt., LLC, No. 04-

c-7625, 2005 WL 2171168, at *4 (N.D. Ill. Aug. 30, 2005).




                                                 17
VI.    Predominance and Superiority

       The questions of law and fact common to the class as defined by the Court predominate

over questions affecting only individual class members.

               Rule 23(b)(3)’s predominance requirement is satisfied when
               common questions represent a significant aspect of a case and can
               be resolved for all members of a class in a single adjudication. Or,
               to put it another way, common questions can predominate if a
               common nucleus of operative facts and issues underlies the claims
               brought by the proposed class. . . . Individual questions need not be
               absent. The text of Rule 23(b)(3) itself contemplates that such
               individual questions will be present. The rule requires only that
               those questions not predominate over the common questions
               affecting the class as a whole.

Messner, 669 F.3d at 815 (cleaned up). Analyzing the predominance question “begins, of course,

with the elements of the underlying cause of action.” Id. (citing Erica P. John Fund, Inc. v.

Halliburton Co., 131 S.Ct. 2179, 2184 (2011)). But a “court weighing class certification must walk

a balance between evaluating evidence to determine whether a common question exists and

predominates, without weighing that evidence to determine whether the plaintiff class will

ultimately prevail on the merits.” Bell, 800 F.3d at 377.

       As this Court explained in its previous rulings denying the defendants’ motions to dismiss,

failure to adequately respond to a bed bug infestation may subject defendants to liability under the

state-created danger doctrine. See ECF Nos. 16, 33; see also Antonelli v. Sheahan, 81 F.3d 1422,

1431 (7th Cir. 1996) (complaint stated § 1983 claim because it alleged that defendants’ only effort

to address prolonged and severe pest infestation was conducting two pest-control sprayings);

Mathias v. Accor Economy Lodging, Inc., 347 F.3d 672, 675 (7th Cir. 2003) (motel’s failure to

inform guests of bedbug infestation qualified as “willful and wanton” conduct under Illinois law).8


       8
         Under Illinois law, “willful and wanton conduct” includes acts “committed under
circumstances exhibiting a reckless disregard for the safety of others.” Chelios v. Heavener, 520
F.3d 678, 693 (7th Cir. 2008) (quoting Carter v. Chi. Police Officers, 165 F.3d 1071, 1081 (7th

                                                18
To prevail on a state-created danger theory, the plaintiffs must show that (1) the state, by

affirmative acts, created or increased a danger to plaintiffs, (2) the state’s failure to protect the

plaintiffs from the danger was the proximate cause of the plaintiffs’ injury, and (3) the state’s

failure to protect the plaintiffs shocks the conscience. McDowell v. Vill. of Lansing, 763 F.3d 762,

766 (7th Cir. 2014) (explaining that reckless action and deliberate indifference to a person’s

welfare may be sufficient to give rise to constitutional violation).

       As discussed in Section IV supra, the adequacy of the defendants’ systemic actions to

address the bedbug infestation presents common questions for the members of the class. If the

evidence in this case shows that the defendants’ practices in responding to the bedbug infestation

were reckless or exhibited a deliberate indifference to the tenants’ welfare, then that “same

evidence will suffice for each member to make a prima facie showing” of liability. Messner, 669

F.3d at 815. The alleged inadequacy of the defendants’ response to the bed bug infestation

constitutes the “common nucleus of operative facts and issues” underlying the claims brought by

the class, “represent[s] a significant aspect” of the case, and “can be resolved for all members of a

class in a single adjudication.” Id. All the individual plaintiffs will likely need to have questions

answered regarding the adequacy of the defendants’ systemic response for there to be a

determination made as to liability in any one of those cases. It would therefore be more efficient

for those plaintiffs to seek answers to those common questions as a class rather than asking the

same questions as to the adequacy of the building-wide response in hundreds of individual cases.

For that reason, a class action is superior to other methods to fairly and efficiently adjudicate the




Cir. 1998)). This is similar to the reckless indifference standard that applies in many § 1983 due
process cases.


                                                 19
controversy. It would be inefficient to resolve on a tenant-by-tenant basis, by way of example,

such questions as whether the defendants’ approach to treating common areas was deficient.

       There are, to be sure, differences among class members, and individual questions no doubt

exist. The plaintiffs point out, for example, that “[o]nly one treatment was done to address [a]

tenant’s infestation in the 24 years she resided in the first unit, which was treated 11 times during

the next person[’]s residency in that unit.” Pls.’ Reply 6, ECF No. 160 (citing Def.’s Ex. 10A, at

51, Unit 1016). But the presence of such individualized questions does not preclude certification

of the class. See Bell, 800 F.3d at 379 (“The fact that the plaintiffs might require individualized

relief or not share all questions in common does not preclude certification of a class.”); Pella Corp.

v. Saltzman, 606 F.3d 391, 394 (7th Cir. 2010) (need for individual proof alone does not necessarily

preclude class certification). These individualized questions become relevant only if it is

established that the defendants’ systemic response to the infestation was adequate. The common

questions as to the systemic actions the defendants took, or failed to take, to address the bedbug

infestation are foundational; if an adequate response would have prevented the further infestation

to other tenants and prevented years of problems, then the actions the defendants took in response

to individual complaints diminish in significance. In short, the foundational common questions

relating to the defendants’ systemic response to the infestation predominate over the secondary

questions relating to the defendants’ response vis-à-vis the problems that individual tenants were

reporting.

       Further, if differences among class members emerge or become more prevalent, those

differences may be litigated at a later phase of the proceedings, subclasses may be certified, or

both. See Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir. 2014) (“Neither Rule 23 nor

any gloss that decided cases have added to it requires that every question be common. It is routine




                                                 20
in class actions to have a final phase in which individualized proof must be submitted.”) (emphasis

in original); Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) (“If the issues of

liability are genuinely common issues, and the damages of individual class members can be readily

determined in individual hearings, in settlement negotiations, or by creation of subclasses, the fact

that damages are not identical across all class members should not preclude class certification.”);

Johnson v. Meriter Health Servs. Emp. Ret. Plan, 702 F.3d 364, 372 (7th Cir. 2012) (“It is

premature to declare the alleged conflicts of interest an insoluble bar to the class action.”). And

finally, it bears noting that should individualized issues prove to be more significant, or

burdensome, than anticipated, Rule 23(c)(4) permits the Court to maintain a class action only as

to common issues. See, e.g., McMahon v. LVNV Funding, LLC, 807 F.3d 872, 876 (7th Cir. 2015)

(“It is well established that, if a case requires determinations of individual issues of causation and

damages, a court may bifurcate the case into a liability phase and a damages phase.”).

                                          *       *       *

        For the reasons stated above, the Plaintiffs’ Motion for Class Certification, Appointment

of Class Representatives and Appointment of Class Counsel, ECF No. 139, is granted. The

following class is certified:

                All persons who resided in Harry Poe Manor at any time from
                January 1, 2011 to April 22, 2019.9

        In addition, the plaintiffs’ proposed class representatives are appointed: Timothy Phillips,

Gilberto Colon, Chandra Thomas, Kevin Duty, Troy Thompson, Dennis Halter, Shondis Adams,



        9
         As formulated by the plaintiffs, the proposed class would be defined as: “All persons who
currently reside in Harry Poe Manor or formerly resided therein at any time from January 2011 to
date.” The Court has modified that definition somewhat as there is no reason for the class definition
to distinguish between current and former residents and because the Court declines to certify as
members of the class persons who have not yet resided in Poe Manor.


                                                 21
Shimon Merriweather, Cedric Reams, Laniqua Kuykendall, Charlotte A. Davis, Alicia Ross,

Caryn E. Price, Latasha Gatlin, Christopher Seals, Ronald Anderson, Tonya Eskilson, Alvin

Arreaga, Walter Ori, and Carol Will. The plaintiffs’ proposed class counsel are also appointed:

Amy Lonergan of Finn & Finn, Ltd.; Jed H. Stone of Stone & Associates; Jeff Lipman of Lippman

Law Firm; and Steven P. Wandro of Wandro & Associates, PC.




                                                          ______________________
Dated: April 22, 2019                                     John J. Tharp, Jr.
                                                          United States District Judge




                                              22
